Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 7, 2022

                                     No. 04-22-00028-CR

                                       Matthew ROSE,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CRW1910200
                           Honorable Lynn Ellison, Judge Presiding


                                        ORDER
       The trial court clerk’s notification of late record, filed on April 6, 2022, is NOTED. We
ORDER that the trial court cause the trial court clerk to file a supplemental clerk’s record
containing a certification of the defendant’s right of appeal no later than April 29, 2022.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court